08/20/2021

1    Robyn L. Weber, Esq.
     Weber Law Firm                                                                             Case Number: DA 21-0168
2    221 5th Avenue
     Helena, MT 59601
3    Te1. (406) 449-4433
     Robyn@weberlawhelena.com
4    Attorney for Petitioner/Appellee

5
     KATIE MARIE THORNTON                                                  FILED
6
                                                                           AUG 7 0 2021
                                                                         Bowen Greenwood
                                                                       Clerk of Supreme Court
                                                                          State of Montana
 7

8                                 IN THE SUPREME COURT OF THE

 9                                          STATE OF MONTANA

10

11   IN RE THE PARENTING PLAN FOR:

12   A.J.B., A Minor Child,                                 Cause No. DA 21-0168

13   KATIE MARIE THORNTON,

14                  Petitioner/Appel lee,
                                                            ORDER GRANTING MOTION
15   v.                                                     FOR EXTENSION OF TIME

16
     GREGORY STEVEN BALLARD,
17
                    Respondent/Appellant.
18

19
            Upon motion of the Petitioner/Appellee, KATIE MARIE THORNTON, by and through her
20
     counsel of record, Robyn L. Weber, IT IS HEREBY ORDERED that the Petitioner/Appellee IS
21
     GRANTED an additional 30 days to prepare and file the Response Brief, up to and including
22
     September 27, 2021.
23
             SO ORDERED this         .2._641-'\—   day of August, 20
24

25
                                                            Clerk, Supreme Court
     c:      Robyn Weber, Esq.
             Brian Miller, Esq.




                                            ORIGINAL